Citation Nr: 9901596	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  93-12 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of 
dental trauma for the purpose of obtaining Department of 
Veterans Affairs (VA) dental treatment.  

2.  Entitlement to an increased evaluation for asbestosis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from April 1942 to October 
1945 and August 1950 to December 1951.  

The appeal originated with a rating decision dated in 
December 1991 in which the Regional Office (RO) denied an 
increased evaluation for asbestosis.  The veteran 
subsequently perfected an appeal of that decision.  In 
October 1992, the RO denied a claim for entitlement to 
service connection for the residuals of dental trauma; and 
the veteran also perfected an appeal of that decision.  The 
Board of Veterans' Appeals (Board) remanded the case in July 
1995.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that teeth # 23, 24, 25 and 
26 were all removed in December 1942 on the same day due to 
damage incurred in September 1942.  He also asserts that his 
pulmonary problems have become worse.  The veteran maintains 
that he has shortness of breath when climbing stairs, walking 
more than 50 yards and bending over to tie his shoes.  He 
also asserts that he has coughing and increased sputum 
production and more constant sharp pain under the rib cage on 
the right side.  Additionally, the veteran contends that he 
had to stop working and take early retirement due to 
pulmonary problems.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the record supports the 
claims for entitlement to service connection for teeth # 23, 
24, 25 and 26 due to trauma for the purpose of obtaining VA 
dental treatment and entitlement to an increased evaluation 
for asbestosis. 


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran injured teeth # 23, 24, 25 and 26 in service.  

3.  The veterans asbestosis is productive of definite 
symptoms, pulmonary fibrosis, and moderate dyspnea on slight 
exertion, confirmed by pulmonary function tests.

4.  Pulmonary function tests consistently reveal FVC of more 
than 75-percent predicted and DLCO (SB) of more than 66-
percent predicted.  


CONCLUSIONS OF LAW

1.  Trauma to teeth # 23, 24, 25 and 26 was incurred in 
service.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 17.161 (1998).

2.  The criteria for a 30 percent evaluation for asbestosis 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, Part 4, Diagnostic Code 6802 (1996); 
38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic Code 6833 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

With regard to the veterans dental claim, under current law 
and regulations, outpatient dental treatment may be 
authorized by the Chief, Dental Service, for beneficiaries to 
the extent prescribed and in accordance with the applicable 
classification and provisions set forth in this section:  

(a)  Class I.  Those having a service-
connected compensable dental disability 
or condition, may be authorized any 
dental treatment indicated as reasonably 
necessary to maintain oral health and 
masticatory function.  There is no time 
limitation for making application for 
treatment and no restriction as to the 
number of repeat episodes of treatment. 

(b)  Class II.  Those having a service-
connected noncompensable dental condition 
or disability as shown to have been in 
existence at the time of discharge or 
release from active service, may be 
authorized any treatment indicated as 
reasonably necessary for the one-time 
correction of the service-connected 
noncompensable condition.  

Class II (a)  Those having a service-
connected noncompensable dental condition 
or disability adjudicated as resulting 
from combat wounds or service trauma may 
be authorized any treatment indicated as 
reasonably necessary for the correction 
of such service-connected noncompensable 
condition or disability.  

38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

In a dental rating decision in October 1952, it was 
determined that examinations in December 1942 or August 1944 
revealed that various teeth, including teeth number 22, 23, 
24 and 25 were missing.  However, the remainder of that 
rating decision indicates that it was teeth # 23, 24, 25 and 
26 which were missing in service; and those teeth were 
service-connected.  According to a letter dated in November 
1952 from the RO to the veteran, service connection was 
granted for various teeth, including teeth # 23, 24, 25 and 
26.  

When the veterans teeth were service-connected in November 
1952, the law permitted repeated Class II VA dental treatment 
of noncompensable service-connected dental conditions and set 
no time limit for applying for treatment.  This was changed 
in 1955, with the enactment of Public Law No. 84-83, which 
restricted Class II treatment to a one-time completion basis 
and required that the application for treatment be made 
within one year of release from service; and these provisions 
are contained in the current law and regulations.  
38 U.S.C.A. § 1712(b)(1)(B) and (C); 38 C.F.R. § 17.161.  

Therefore, the veteran does not qualify for ongoing Class II 
VA outpatient dental treatment; and any claim for entitlement 
to ongoing Class II outpatient dental treatment is not well-
grounded.  See Woodson v. Brown, No. 96-7008 (Fed. Cir. June 
28, 1996).  

As noted above, the veteran may also establish entitlement to 
indefinite VA dental treatment by establishing service 
connection for a compensable dental disability or service 
connection for a noncompensable dental disability due to 
combat wounds or service trauma.  The veteran has submitted 
no competent medical evidence tending to show that he is not 
able to use dentures; nor does he contend that such is the 
case.  Thus, service connection for a compensable dental 
disability is not warranted.  

The veteran is seeking entitlement to service connection for 
teeth # 23, 24, 25 and 26 due to trauma.  At the RO hearing 
in April 1997, the veteran testified that he injured teeth # 
23, 24, 25 and 26 when a rat guard he and another sailor 
were working on slipped and fell and struck him in the area 
of those teeth.  He further testified that the teeth were 
loose and that they were extracted while he was on board 
ship.  He also testified that he had to wait a few months for 
his gums to heal before receiving a bridge at the Naval Base.   

A service entrance examination in April 1942 revealed missing 
teeth, but the examination report does not indicate that 
teeth # 23, 24, 25 and 26 were missing at that time.  A 
service dental record dated in September 1942 shows that 
teeth # 23, 24, 25 and 26 were missing and it was recommended 
at that time that such teeth should be replaced.  
Significantly, it was noted that the veterans oral condition 
at that time, which it appears was the fact that teeth # 23, 
24, 25 and 26 were missing, did not meet Navy standards for 
enlistment or commission.  

Thus, while the service medical records include no reference 
to any trauma or explanation as to how teeth # 23, 24, 25 and 
26 were lost, there is probative evidence contemporaneous 
with service which supports finding that teeth # 23, 24, 25 
and 26 were lost after the veteran entered service.  
Moreover, there is no credible evidence contrary to the 
veterans testimony that teeth # 23, 24, 25 and 26 were lost 
when he was hit in the mouth with a rat guard in service.  

In light of the evidence discussed above, the Board finds 
that the pertinent evidence currently of record is in 
equipoise as to whether there is a reasonable basis for 
concluding that the veteran lost teeth # 23, 24, 25 and 26 
due to trauma in service.  Additionally, it is felt that to 
additional evidence would not be in the best interests of the 
veteran.  Therefore, resolving doubt in the veteran's favor, 
the Board finds that service connection is warranted for 
teeth # 23, 24, 25 and 26 due to trauma for the purpose of 
obtaining VA dental treatment.  38 U.S.C.A. § 5107(b).  


II.  Increased Evaluation

The Board finds that the claim for entitlement to an 
increased evaluation for asbestosis is well-grounded within 
the meaning of 38 U.S.C.A. § 5107, that is, the claim is 
plausible, meritorious on its own or capable of 
substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board further finds that the VA has met its duty to assist in 
developing the facts pertinent to the veteran's claim.  38 
U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  
Additionally, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In a rating decision dated in December 1987, the RO granted 
service connection for asbestosis and assigned a 10 percent 
evaluation for that disability under Diagnostic Codes 6899-
6802 of the VA Schedule of Rating Disabilities, effective in 
July 1984.  38 C.F.R. Part 4.

Under the provisions of Diagnostic Code 6802, 38 C.F.R. Part 
4 (1996), when the veteran is definitely symptomatic with 
pulmonary fibrosis and moderate dyspnea on extended exertion, 
a 10 percent evaluation is warranted.  Moderate disability, 
considerable pulmonary fibrosis, and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests, 
warrant a 30 percent evaluation.  Severe disability, 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests and marked impairment of health warrant a 60 
percent evaluation.  Where disability is pronounced, with the 
extent of lesions comparable to far advanced pulmonary 
tuberculosis or pulmonary function tests confirming a 
markedly severe degree of ventilatory deficit, with dyspnea 
at rest and other evidence of severe impairment producing 
total incapacity, a 100 percent evaluation is warranted.  
38 C.F.R. Part 4 (1996).  

The Board points out that the regulations regarding 
evaluation of the respiratory system were changed in October 
1996.  Under the new regulations, asbestosis is evaluated 
under the general rating formula for interstitial diseases.  
38 C.F.R. Part 4, Diagnostic Code 6833 (1998).  The 
diagnostic criteria for interstitial lung disease provide the 
following:

Forced Vital Capacity (FVC) less than 50-
percent predicted, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less 
than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or 
pulmonary hypertension, or; the 
requirement for outpatient oxygen therapy 
warrants a 100 percent evaluation; 

FVC of 50- to 64-percent predicted, or; 
DLCO (SB) of 40- to 55-percent predicted, 
or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with 
cardiorespiratory limitation warrants a 
60 percent evaluation; 

FVC of 65- to 74-percent predicted, or; 
DLCO (SB) of 56- to 65-percent predicted 
warrants a 30 percent evaluation; and 

FVC of 75- to 80-percent predicted, or; 
DLCO (SB) of 66- to 80-percent predicted 
warrants a 10 percent evaluation.  

38 C.F.R. Part 4, Diagnostic Code 6833 (1998).

At a RO hearing in May 1992, the veteran testified that his 
pulmonary disability had become worse and that he experienced 
shortness of breath.  He added that he no longer went out in 
the evenings and that he no longer played sports or danced.  
He also asserts that he has shortness of breath when climbing 
stairs, walking more than 50 yards and bending over to tie 
his shoes.  He contends that he has coughing and increased 
sputum production and more constant sharp pain under the rib 
cage on the right side. 

Private medical records dated in July 1990 show that the 
veteran complained of exertional dyspnea.  Those records 
include an assessment of exertion dyspnea/leg fatigue with 
questionable etiology, an impression of dyspnea on exertion 
sounds more cardiac than pulmonary.  

In a letter dated in May 1991, a private physician related 
the results of an asbestos evaluation performed in April 
1991.  The veterans symptoms were shortness of breath with 
minimal exertion so that he had to stop for breath after 
climbing up one-half flight of stairs, wheezing, chronic 
cough productive of sputum and intermittent chest tightness.  
The April 1991 examination report shows that severe dyspnea 
on exertion was diagnosed.  According to the May 1991 letter, 
on examination, the veteran had inspiratory crackles at his 
right and left lung bases, which the examiner indicated were 
abnormal lung sounds.  The examiner also reported that a 
chest X-ray revealed asbestos-related pleural disease and 
related that there was asbestos damage to the lining of the 
veterans lungs, which had not changed since a previous X-ray 
in 1985.  

Additionally, the examiner reviewed pulmonary function tests 
performed in February 1990 at a VA facility.  According to 
the private physician, the tests showed essentially normal 
function for a man the veterans height and age except for 
his single breath diffusing capacity, which was low for what 
would be predicted.  The examiner explained that such a 
finding signified possible decreased ability to absorb 
oxygen, a finding that might be related to the veterans 
asbestos exposure.  The examiner also related that repeat 
testing in December 1990 revealed no change although 
diffusing capacity was not repeated at that time.  In 
summary, the examiner related that pulmonary function tests 
revealed asbestos-related pleural disease of a mild to 
moderate amount and suggested possible asbestos-related 
change.  



The private examiner added:

It is difficult to determine whether your 
current symptoms are related to your 
heart disease and your lung disease, and 
in what proportional amount.  Based on 
your chest x-ray and lung function tests, 
it is likely that your asbestos disease 
is fairly stable with only slow 
progression, if any.  It would be helpful 
to know what your current lung function 
tests are, but you were reluctant to 
repeat additional testing on your visit 
to us, because of economic 
considerations.  

At a VA pulmonary examination in September 1991, the veteran 
complained of dyspnea on exertion, orthopnea and periods of 
awaking due to coughing and expectoration.  According to the 
veteran, he had a chronic productive cough which was 
occasionally green or yellow and required antibiotics.  He 
was using bronchodilators as well as a nasal inhaler.  
Examination revealed that breath sounds and chest excursions 
were moderately reduced; and crepitant and wheezing rales 
were noted in all lung fields.  The diagnoses were asbestosis 
and progressive chronic obstructive pulmonary disease. 

The veteran was admitted to the VA hospital again in December 
1991 for urinary retention.  While hospitalized, he was 
treated for bronchitis.  The diagnoses included chronic 
bronchitis with respiratory difficulty and asbestosis.  

A VA medical record dated in February 1992 shows that the 
veteran complained of increased shortness of breath 
especially on exertion.  Examination revealed no dyspnea at 
rest but that the veteran was in moderate distress at that 
time.  Another VA outpatient treatment record dated in March 
1992 shows that the veteran complained of dyspnea on exertion 
with flight of stairs and with more than 50 yards.  However, 
DLCO, FEV and FCV were within normal limits.  The impression 
was reversible obstructive airway impairment (asthma) and 
pleural plaques (asbestos exposure).  

A June 1992 VA medical record shows that the veteran had a 
history of asbestosis and chronic obstructive pulmonary 
disease.  His chief complaints were chronic heavy sputum 
production and blood streaks in sputum mostly in the morning 
for the previous three weeks.  The assessment was that the 
veterans activities of daily living and mobility were 
moderately affected by his chief complaint.  There was also 
no dyspnea.  VA X-rays in June 1992 revealed moderate chronic 
obstructive pulmonary disease, unchanged since March 1992, 
and no active lung disease.  There were also a few fibrous 
changes in the right mid lung field. 

An August 1992 VA outpatient treatment record shows that the 
veterans complaints included shortness of breath mostly in 
the morning; and other VA outpatient treatment records dated 
in that month show a history of asthma. 

At a VA pulmonary examination in August 1995, the veteran 
complained of increased shortness of breath after 50 yards, 
increased copious production, night cough and occasional 
chest pain.  He denied leg swelling.  The assessment was 
history suggestive of bronchitis and asbestos plaques 
unchanged.  

The veteran underwent a VA pulmonary examination in February 
1996.  According to that examiner, pulmonary function tests 
in 1992 and 1994 were within normal limits.  According to the 
examination report, exercise tolerance was reduced, but there 
was no peripheral edema, orthopnea, paroxysmal nocturnal 
dyspnea, chest pain or hemoptysis.  

Thus, there is probative evidence of pulmonary fibrosis and 
pulmonary symptoms.  However, as shown above, the evidence is 
in dispute as to whether the veterans pulmonary complaints 
and complaints of chest pain are to due his nonservice-
connected cardiovascular disorder, nonservice-connected 
respiratory disorders or service-connected asbestosis.  Many 
of the pertinent medical records include diagnoses of 
pulmonary disorders other than asbestosis, such as chronic 
obstructive pulmonary disease, asthma and bronchitis.  At the 
most recent VA examination in February 1996, the examining 
physician was asked to distinguish the symptoms of chronic 
obstructive pulmonary disease from the symptoms of 
asbestosis.  However, the examiner related there was no 
evidence of obstructive or restrictive disease based on the 
available data and noted that there was no current hypoxemia 
at rest or exercise and that the chest X-ray findings 
corroborated his history of pleural thickening.  The examiner 
concluded I can attribute symptoms to neither an 
obstructive or restrictive disorder at this time.  

Still, at a private examination in April 1991, the examiner 
diagnosed severe dyspnea on exertion.  That examiner also 
reported in a May 1991 letter that pulmonary function tests 
performed in February 1990 had revealed essentially normal 
function for a man the veterans height and age except for 
his single breath diffusing capacity, which was low for what 
would be predicted.  The examiner explained that such a 
finding signified possible decreased ability to absorb 
oxygen, a finding that might be related to the veterans 
asbestos exposure.  The examiner also related that repeat 
testing in December 1990 revealed no change although 
diffusing capacity was not repeated at that time.  
Additionally, while the examiner had diagnosed severe dyspnea 
on exertion, that physician also reported that pulmonary 
function tests revealed asbestos-related pleural disease of a 
mild to moderate amount.  Additionally, the assessment at a 
June 1992 VA examination was that the veterans activities of 
daily living and mobility were moderately affected by his 
pulmonary complaints.  

In light of that evidence, the Board finds that the pertinent 
evidence currently of record is in equipoise as to whether 
there is a reasonable basis for concluding that the veterans 
pulmonary symptoms are due to asbestosis and that his 
asbestosis is moderately disabling and productive of moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
tests.  Additionally, it is felt that to further delay to try 
to obtain additional evidence would not be in the best 
interests of the veteran.  Therefore, resolving doubt in the 
veteran's favor, the Board finds that the previous criteria 
for a 30 percent rating are met.  38 U.S.C.A. § 5107(b).  

However, even though one examiner described the veterans 
degree of dyspnea on exertion as severe, the preponderance of 
the evidence is against finding that his asbestosis is 
productive of extensive fibrosis, severe dyspnea on slight 
exertion with corresponding ventilatory deficit confirmed by 
pulmonary function tests and what could reasonably be 
considered marked impairment of health.  Therefore, the Board 
finds that the previous criteria for a 30 percent rating more 
closely approximate the disability picture presented by the 
veterans asbestosis than the previous criteria for a 60 
percent rating.  38 C.F.R. § 4.7, Part 4 (1996).   

With regard to whether the new criteria for a higher rating 
for asbestosis are met, the results of pulmonary function 
tests performed during the period pertinent to the current 
claim for an increased rating are discussed below. 

Private medical records dated in July 1990 show that 
pulmonary function tests revealed FVC of 86 percent 
predicted.  Additionally, the December 1990 pulmonary 
function tests, referred to by the private physician in the 
May 1991 letter discussed above, revealed a FVC of 94 percent 
predicted.  Pulmonary function tests associated with the 
September 1991 VA pulmonary examination, discussed above, 
revealed FVC of 91 percent predicted.  Records associated 
with the veterans VA hospitalization in November 1991 also 
include the interpretation of pulmonary function tests.  
According to that report, the veteran had a FVC of more than 
80 percent predicted and a DLCO of 85 percent predicted.  A 
VA outpatient treatment record dated in March 1992 shows that 
DLCO, FEV and FCV were within normal limits.  Additionally, 
VA pulmonary function tests in August 1992 revealed FVC of 
102-percent predicted.  Additionally, VA examiners in August 
1995 and February 1996 described VA pulmonary function tests 
in 1992 and 1994 as within normal limits, including FVC and 
DLCO in 1994.  Thus, under the new Diagnostic Code 6833, the 
criteria for a 10 percent evaluation are not even met.  
38 C.F.R. Part 4 (1998).  Therefore, an evaluation in excess 
of 30 percent is not warranted under the new rating criteria 
for asbestosis.  

The Board also notes that the United States Court of Veterans 
Appeals (Court) has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VAs Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  While the veteran maintains that he 
had to stop working and take early retirement due to 
pulmonary problems, as discussed above, the preponderance of 
the probative medical evidence is against finding that the 
veterans asbestosis alone has caused what could reasonably 
be considered marked interference with employment.  The Board 
also notes that an October 1987 decision of an Administrative 
Law Judge with the Social Security Administration concluded 
that the veteran had coronary artery disease, hypertension, 
angina and asbestosis and was disabled considering his 
maximum work capability, age, education, and past work 
experience.  Thus, the veteran was not awarded social 
security benefits solely due to his service-connected 
asbestosis.   

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against finding that an 
evaluation in excess of 30 percent is warranted for 
asbestosis.  


ORDER

Service connection for teeth # 23, 24, 25 and 26 due to 
dental trauma for the purpose of obtaining VA dental 
treatment is granted.

A 30 percent evaluation for asbestosis is granted, subject to 
the provisions governing the award of monetary benefits.   


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 13 -
